I respectfully dissent upon the considerations and views expressed by me in the affirming opinion found in 24 N.W.2d 342. It is not necessary to restate them here.
It seems to me the present majority opinion violates two rules heretofore firmly embedded in our practice: the rule that casts upon plaintiff the burden of proving her freedom from contributory negligence; and the rule requiring more than a mere scintilla of evidence to create a jury question.
WENNERSTRUM, C.J., and HALE and MANTZ, JJ., join in this dissent. *Page 344